SMITH, Chief Judge.
Appellant seeks review of the trial court’s order sentencing him outside the guidelines for the commission of aggravated battery, kidnapping, and two counts of sexual battery. A guidelines scoresheet was prepared indicating a total score of 440 points and a recommended sentencing range of 17-22 years imprisonment. The trial court imposed the following sentences: 15 years for aggravated battery; life for kidnapping, sentence to run consecutively, and 30 years each for the two counts of sexual battery, sentences to run concurrently with the life sentence. The trial court gave as its written reason for departure the following:
The recommended guidelines sentence is insufficient to properly rehabilitate defendant, protect society and provide retribution.
Since entry of the trial court’s order in the present case, the Florida Supreme Court has held that the above statement can never be a reason for departing from the recommended sentencing guidelines. See Scott v. State, 508 So.2d 335 (Fla.1987).
Therefore, the sentence is vacated and the case remanded for resentencing in accordance with this opinion.
ERVIN and BOOTH, JJ., concur.